Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 2 August 2021.  Claims 1, 3, 6, 12, 13 have been amended.  Claim 2 has been canceled.  Claims 1, 3-14 are pending and have been considered below.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a controller in claims 1, 3-11.
Claim 13 includes the use of the word “means” with corresponding functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
The claims are directed to “a controller that detects an operation state of a user before selection of any of the operators”, in the case of Claims 1, 3-11 and “display means for displaying a plurality of operators for selection of service processes; and detection means for detecting an operation state of a user before selection of any of the operators”, in the case of Claim 13.  
Applicant’s written description discloses: 
a hardware configuration of an image forming apparatus l0 according to an exemplary embodiment of the present invention. The image forming apparatus 10 according to the present exemplary embodiment includes a controller 100, a memory 105, a display 107, an image reading unit 108, an image forming unit 109, a communication unit 110, an image processing unit 111, an action recognition unit 112, and a voice recognition unit 114. These functional units are connected to a bus 101 and exchanges data through the bus 101 (Page 3, beginning with last paragraph).
Furthermore, Applicant’s written description includes references to an “action recognition unit”, a “voice recognition unit” and a camera.  The invention as described in the written description is directed to:
st full paragraph).  

The written description further discloses a series of steps in a process chart, that is, an algorithm, in Figures 7-9, 12-13 and 15-16, for executing the process for carrying out the functions of the claims.  Since Applicant’s written description discloses a hardware configuration of an imaging forming apparatus, including the claimed controller, display means, a camera serving as an action recognition unit and a microphone serving as a voice recognition unit, and provides a process, or a set of algorithms, for causing the claimed apparatus and “controller”, including the camera and microphone, to perform the detection process, Applicant’s written description includes the necessary structure to perform the claimed functions of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-4, 6-7, 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0003861 A1) in view of Young (US 2009/0137313 A1) and further in view of Trevisiol et al. (US 2017/0154356 A1).

Claim 1. Kim discloses an information processing apparatus comprising: 
a display that displays a plurality of operators for selection of service processes, a computer system is configured having a graphical user interface (GUI) control responsive to a determination of a user's cognitive state (P. 0013), the control, e.g., a selectable icon or button for controlling the computer system, is displayed as part of the GUI (P. 0015) the control including a graphical slider or button (P. 0070) among a plurality of user interface elements (P. 0071) for accessing services, applications and content (P. 0074) an interface including cognitively aware controls (P. 0085),
the operators including respective graphical elements that receive an operation, a user may provide input to a cognitive aware control (P. 0071) cognitively aware control relays user inputs to an ; and 
a controller that detects an operation state of a user before selection of any of the operators, estimating the cognitive state of the user, and based on a user's interaction with the control and the cognitive state of the user, the computer system performs an action (P. 0015), a user’s cognitive state is used to determine, in advance, a user’s confidence level or certainty of the function associated with a GUI control (P. 0049), a user’s cognitive state can be estimated using one or more cognitive features including acoustic features, visual features, linguistic features, and physical features that are extracted from signals obtained by one or more sensors with a processor (P. 0051), 
wherein in a case where the operation state is a predetermined operation state, behavioral measures are reduced to a set of feature nodes and vectors over time to identify the emergence of a certain cognitive features over that period of time (P. 0014) past interactions can be made available in a history of user activity stored in a database searchable by the system, a default action of a control is modified based on past interactions and inferring a past cognitive state, wherein a current operation is streamlined based on past positive interactions and an inferred current cognitive ,
the display displays, an altered version of each of one or more of the respective graphical elements displayed on the display, the size, shape, and position of user interface elements are adjusted based on the cognitive state and user inputs to the cognitively aware control (P. 0071).  

Kim does not explicitly disclose the altered version of the graphical elements include relevant information associated with each of one or more of the plurality of operators, as disclosed in the claims.  Kim discloses the computer system offers a tip or help message to the user with respect to the selection of the cognitively aware control and the user's current cognitive state (P. 0015).  However, Kim does not explicitly disclose that the tip is included in the altered version of the graphical control.  In the same field of invention, Young discloses displaying a button with a message on the button (P. 0043) and an activation indicator (P. 0044) modifying the message displayed on the button based on a state change of the .  Therefore, considering the teachings of Kim and Young, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the altered version of the graphical elements include relevant information associated with each of one or more of the plurality of operators with the teachings of Kim.  One would have been motivated to combine the altered version of the graphical elements include relevant information associated with each of one or more of the plurality of operators with the teachings of Kim in order to make the user aware of relevant information related to the status of the application (Young: P. 0005), in the case of Kim, the tip offered to the user of the cognitive aware control.

Kim does not disclose wherein the predetermined operation state comprises a state in which page turning is repeated, or a state in which a predetermined period has elapsed without screen transition, as disclosed in the claims.  However, in the same field of invention, Trevisiol discloses dwell time may be estimated as the delay from the time a user clicks on the ad on the web page being viewed, or the host site, to the time the user returns from the ad landing page to that host site (P. 0069).  Therefore, considering the teachings of Kim, Young and Trevisiol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the predetermined operation state comprises a state in which page turning is repeated, or a state in which a predetermined period has elapsed without screen transition with the teachings of Kim and Young.  One would have been motivated to combine wherein the predetermined operation state comprises a state in which page turning is repeated, or a state in which a predetermined period has elapsed without screen transition with the teachings of Kim and Young in order to more accurately assess a user’s efficiency and effectiveness in using a software product to detect difficulty in use of the product to allow the product to be more effectively adapted to the user’s needs and abilities.

Claim 2. Canceled.  

Claim 3. Kim, Young and Trevisiol disclose the information processing apparatus according to Claim 1, but Kim and Young do not disclose the predetermined operation state further comprises a state in which page turning has been stopped on a page including a plurality of operators that are identical or similar to each other, as disclosed in the claims.  However, Kim discloses negative interactions derived from previous interactions that are used to determine the user’s cognitive (past) state include steps that needed to be repeated more than once (P. 0054).  While the Kim’s measure of steps that have to be repeated is not analogous to the claimed measure of when turning has been stopped on a page including a plurality of operators that are identical or similar to each other, Kim does disclose measuring negative reactions including hesitance and confusion, which could include being confused by pages with identical or similar operators, thereby causing the user to stop on such pages.  In the same field of invention, Trevisiol discloses measuring the quality of a page based on dwell time of a .  Therefore, considering the teachings of Kim, Young, and Trevisiol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the predetermined operation state further comprises a state in which page turning has been stopped on a page including a plurality of operators that are identical or similar to each other with the teachings of Kim, Young, and Trevisiol.  One would have been motivated to combine the predetermined operation state further comprises a state in which page turning has been stopped on a page including a plurality of operators that are identical or similar to each other with the teachings of Kim, Young, and Trevisiol in order to more accurately assess a user’s efficiency and effectiveness in using a software product to detect difficulty in use of the product to allow the product to be more effectively adapted to the user’s needs and abilities.

Claim 4. Kim, Young, and Trevisiol disclose the information processing apparatus according to Claim 3, and Kim further discloses the plurality of operators that are identical or similar to each other are at least one of (i) a plurality of operators that are given identical or similar images and (ii) a plurality of operators that are given identical or similar names, the controllable action can be a selectable icon or button (P. 0015), that is characterized by color (P. 0080) .  

Claim 6. Kim, Young, and Trevisiol disclose the information processing apparatus according to Claim 3, and Kim further discloses the one or more of the respective graphical elements are the plurality of operators that are identical or similar to each other; and different pieces of relevant information are displayed on the plurality of operators that are identical or similar to each other, respectively, Controls can take the forms of buttons, tabs, scroll bars, text boxes, drop-down menus and the like (P. 0002), in window 500, the “Yes” and “No” icons or buttons are similar but display different pieces of relevant information; also, the checkbox 501 is similar to the “Yes” and “No” icons and specific information is displayed for the checkbox (P. 0060, Fig. 5) a GUI window having a graphical slider or download button migrates within the desktop environment (P. 0070) .   

Claim 7. Kim, Young, and Trevisiol disclose the information processing apparatus according to Claim 6, and Kim further discloses the plurality of operators that are identical or similar to each other are included in a page displayed to the user, a GUI window having a graphical slider or download button migrates within the desktop environment (P. 0070).  

a plurality of user interface elements (P. 0071) for accessing services, applications and content (P. 0074).  

Claim 10. Kim, Young and Trevisiol disclose the information processing apparatus according to Claim 1, and Kim further discloses the relevant information is at least one of information indicative of a use form of a service process, information indicative of the number of times of execution of a service process, and information indicative of contents of setting of a service process, based on the estimation of the user’s cognitive state, a tip in the form of a digital assistant is rendered (P. 0053) about the controllable action and functionality of the application, the tip in the form of a textual message, for example, suggest that the user defer the selection, seek additional assistance, take a protective step (e.g., backing up a file or increasing font size for easier reading of instructions) (P. 0056).  

Claim 11. Kim, Young and Trevisiol disclose the information processing apparatus according to Claim 1, and Kim further discloses the operation state of the user includes an operation state produced by voice or an action; and the predetermined operation state is detected by voice recognition or action recognition, a user’s cognitive .  

Claim 12. Kim discloses a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: 
displaying a plurality of operators for selection of service processes on a display, a computer system is configured having a graphical user interface (GUI) control responsive to a determination of a user's cognitive state (P. 0013), the control, e.g., a selectable icon or button for controlling the computer system, is displayed as part of the GUI (P. 0015) the control including a graphical slider or button (P. 0070) among a plurality of user interface elements (P. 0071) for accessing services, applications and content (P. 0074) an interface including cognitively aware controls (P. 0085),
the operators including respective graphical elements that receive an operation, a user may provide input to a cognitive aware control (P. 0071) cognitively aware control relays user inputs to an underlying application to access services, applications, and content (P. 0074); and 
displaying, an altered version of each of one or more of the respective graphical elements displayed on the display, the size, shape, and position of  
in a case where a predetermined operation state is detected, estimating the cognitive state of the user, and based on a user's interaction with the control and the cognitive state of the user, the computer system performs an action (P. 0015), a user’s cognitive state is used to determine, in advance, a user’s confidence level or certainty of the function associated with a GUI control (P. 0049), a user’s cognitive state can be estimated using one or more cognitive features including acoustic features, visual features, linguistic features, and physical features that are extracted from signals obtained by one or more sensors with a processor (P. 0051).  

Kim does not explicitly disclose the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators, as disclosed in the claims.  Kim discloses the computer system offers a tip or help message to the user with respect to the selection of the cognitively aware control and the user's current cognitive state (P. 0015).  However, Kim does not explicitly disclose that the tip is included in the altered version of the graphical control.  In the same field of invention, Young discloses displaying a button with a message on the .  Therefore, considering the teachings of Kim and Young, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators with the teachings of Kim.  One would have been motivated to combine the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators with the teachings of Kim in order to make the user aware of relevant information related to the status of the application (Young: P. 0005), in the case of Kim, the tip offered to the user of the cognitive aware control.

Kim does not disclose wherein the predetermined operation state comprises a state in which page turning is repeated, or a state in which a predetermined period has elapsed without screen transition, as disclosed in the claims.  However, in the same field of invention, Trevisiol discloses dwell time may be estimated as the delay from the time a user clicks on the ad on the web page being viewed, or the host site, to the time the user returns from the ad landing page to that host site (P. 0069).  Therefore, considering the teachings of Kim, Young and Trevisiol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the predetermined operation state comprises a state in which page turning is repeated, or a state in which a predetermined period has elapsed without screen transition with the teachings of Kim and Young.  One would have been motivated to combine wherein the predetermined operation state comprises a state in which page turning is repeated, or a state in which a predetermined period has elapsed without screen transition with the teachings of Kim and Young in order to more accurately assess a user’s efficiency and effectiveness in using a software product to detect difficulty in use of the product to allow the product to be more effectively adapted to the user’s needs and abilities.

Claim 13. Kim discloses an information processing apparatus comprising: 
display means for displaying a plurality of operators for selection of service processes, a computer system is configured having a graphical user interface (GUI) control responsive to a determination of a user's cognitive state (P. 0013), the control, e.g., a selectable icon or button for controlling the computer system, is displayed as part of the GUI (P. 0015) the control including a graphical slider or button (P. 0070) among a plurality of user interface elements (P. 0071) for accessing services, applications and content (P. 0074) an interface including cognitively aware controls (P. 0085),
the operators including respective graphical elements that receive an operation, a user may provide input to a cognitive aware control (P. 0071) cognitively aware control relays user inputs to an ; and 
detection means for detecting an operation state of a user before selection of any of the operators, estimating the cognitive state of the user, and based on a user's interaction with the control and the cognitive state of the user, the computer system performs an action (P. 0015), a user’s cognitive state is used to determine, in advance, a user’s confidence level or certainty of the function associated with a GUI control (P. 0049), a user’s cognitive state can be estimated using one or more cognitive features including acoustic features, visual features, linguistic features, and physical features that are extracted from signals obtained by one or more sensors with a processor (P. 0051), 
wherein in a case where the operation state is a predetermined operation state, behavioral measures are reduced to a set of feature nodes and vectors over time to identify the emergence of a certain cognitive features over that period of time (P. 0014) past interactions can be made available in a history of user activity stored in a database searchable by the system, a default action of a control is modified based on past interactions and inferring a past cognitive state, wherein a current operation is streamlined based on past positive interactions and an inferred current cognitive 
the display means displays, an altered version of each of one or more of the respective graphical elements displayed on the display means, the size, shape, and position of user interface elements are adjusted based on the cognitive state and user inputs to the cognitively aware control (P. 0071).  

Kim does not explicitly disclose the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators, as disclosed in the claims.  Kim discloses the computer system offers a tip or help message to the user with respect to the selection of the cognitively aware control and the user's current cognitive state (P. 0015).  However, Kim does not explicitly disclose that the tip is included in the altered version of the graphical control.  In the same field of invention, Young discloses displaying a button with a message on the button (P. 0043) and an activation indicator (P. 0044) modifying the message displayed on the button based on a state change of .  Therefore, considering the teachings of Kim and Young, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators with the teachings of Kim.  One would have been motivated to combine the altered version of the graphical elements include relevant information associated with each of the one or more of the plurality of operators with the teachings of Kim in order to make the user aware of relevant information related to the status of the application (Young: P. 0005), in the case of Kim, the tip offered to the user of the cognitive aware control.

Kim does not disclose wherein the predetermined operation state comprises a state in which page turning is repeated, or a state in which a predetermined period has elapsed without screen transition, as disclosed in the claims.  However, in the same field of invention, Trevisiol discloses dwell time may be estimated as the delay from the time a user clicks on the ad on the web page being viewed, or the host site, to the time the user returns from the ad landing page to that host site (P. 0069).  Therefore, considering the teachings of Kim, Young and Trevisiol, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the predetermined operation state comprises a state in which page turning is repeated, or a state in which a predetermined period has elapsed without screen transition with the teachings of Kim and Young.  One would have been motivated to combine wherein the predetermined operation state comprises a state in which page turning is repeated, or a state in which a predetermined period has elapsed without screen transition with the teachings of Kim and Young in order to more accurately assess a user’s efficiency and effectiveness in using a software product to detect difficulty in use of the product to allow the product to be more effectively adapted to the user’s needs and abilities.

Claim 14. Kim, Young and Trevisiol disclose the information processing apparatus according to Claim 1, and Kim further discloses the altered version of each of the one or more of the plurality of operators includes a respective original portion of the one or more of the plurality of operators, the tip may be in the form of a textual message with increased font size for easier reading of the instruction of the tip (P. 0056), the size, shape, and position of user interface elements are adjusted based on the cognitive state and user inputs to the cognitively aware control (P. 0071) The cognitive aware control can be modified by adding text or changing the font size if text or by changing the size or shape of the control, and if the tip with increased font is added to the control, then the original control remains, but the tip instruction text is added.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0003861 A1) in view of Young (US 2009/0137313 A1) and Trevisiol et al. (US 2017/0154356 A1) and further in view of Perez de la Coba (US 2016/0078057 A1).

Claim 5. Kim, Young and Trevisiol disclose the information processing apparatus according to Claim 4, but do not disclose attributes of the images are expressed by numerical values; in a case where it is determined as a result of comparison that two numerical values given to images are identical to each other, the images are regarded as being identical; and in a case where it is determined as a result of comparison that a difference between two numerical values given to images is within a predetermined range, the images are regarded as being similar, as disclosed in the claims.  However, in the same field of invention, Perez de la Coba discloses a content based image retrieval system which identifies identical and similar images (P. 0042) representing the image features using a vector with numeric values (P. 0048) an objective similarity function analysis can be carried out with n-dimensional metrics (P. 0050) carrying out an analysis and definition of the semantic similarity function (P. 0052) sorting the most similar results to a query image (P. 0093) maximizing the sort position of the similarity function for results identical to the query image (P. 0105) That is, identified images are sorted with those determined to be identical to the query image at a higher position and then more similar but not identical images sorted lower.  Therefore, considering the teachings of Kim, Young, Trevisiol and Perez de la Coba, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine attributes of the images are expressed by numerical values; in a case where it is determined as a result of comparison that two with the teachings of Kim, Young and Trevisiol.  One would have been motivated to combine attributes of the images are expressed by numerical values; in a case where it is determined as a result of comparison that two numerical values given to images are identical to each other, the images are regarded as being identical; and in a case where it is determined as a result of comparison that a difference between two numerical values given to images is within a predetermined range, the images are regarded as being similar with the teachings of Kim, Young and Trevisiol so that Kim will be able to more accurately identify the appropriate GUI controls to which to apply user cognitive analysis.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0003861 A1) in view of Young (US 2009/0137313 A1) and Trevisiol et al. (US 2017/0154356 A1) and further in view of Gosieski, Jr et al. (US 2017/0249417 A1).

Claim 8. Kim, Young  and Trevisiol disclose the information processing apparatus according to Claim 1, but Kim does not disclose the plurality of operators include an operator other than an operator that is prepared in advance, as disclosed in the claims.  Pages 16, the third full paragraph of Applicant’s written description discloses “[s]ince the new selection button 21 is added by the user as described above, the selection button 21 other than the selection buttons 21 prepared in advance is displayed on the home a user is able to add a widget to a user interface (P. 0119) determining the emotional state of a person (P. 0126).  Therefore, considering the teachings of Kim, Young, Trevisiol and Gorieski, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the plurality of operators include an operator other than an operator that is prepared in advance with the teachings of Kim, Young and Trevisiol.  One would have been motivated to combine the plurality of operators include an operator other than an operator that is prepared in advance with the teachings of Kim, Young and Trevisiol in order to allow the user to have more flexibility by providing a user with a method of customizing the user interface with user selected operators, icons or controls.

Response to Arguments
Applicant's arguments filed 2 August 2021 have been fully considered but they are not persuasive.
The applicant argues:
The Office Action alleges that "a controller unit in claims 1-11" invokes $112(f). Office Action p. 4 (emphasis added).  

The claims do not recite "controller unit" but instead recite "controller."  


Therefore claims 1-11 should not be interpreted as invoking §112(f) because (1) there is no generic placeholder such as "unit" and (2) controllers are recognized in the art as corresponding to structure.

The examiner inadvertently included the term “unit” after the term “controller” when the examiner first cited the generic place holder recited in the claim; however, thereafter, the examiner cited only the term “controller” without the term “unit”.  Therefore, the inadvertent inclusion of the term “unit” does not affect the interpretation of the generic placer holder “controller” under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph.
The examiner points out that a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph includes: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." However, there is no fixed list of generic placeholders that always result in 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Applicant’s Figure 1 clearly shows that the invention is a computer-based platform.  Under an interpretation of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, when the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer programmed to perform the disclosed algorithm’.  Furthermore, the structure must be more than simply a general purpose computer or microprocessor and the specification must disclose an algorithm for performing the claimed function.  To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. (MPEP 2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation [R-10.2019] II. DESCRIPTION NECESSARY TO SUPPORT A 
Therefore, the claimed “controller” is being interpreted by the examiner as being a non-structural generic placeholder under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph.

The applicant argues:
Claim 1 recites "the predetermined operation state comprises a state in which page turning is repeated, or a state in which a predetermined period has elapsed without screen transition."

These features correspond to features previously recited in claim 2 but that were not alleged to be disclosed in the cited references. Applicant submits that these features are not disclosed, and would not have been obvious, in view of the cited references.

Claim 12 recites "the predetermined operation state comprises a state in which page turning is repeated, or a state in which a predetermined period has elapsed without screen transition."

Claim 13 recites "the predetermined operation state comprises a state in which page turning is repeated, or a state in which a predetermined period has elapsed without screen transition."

Therefore claims 12 and 13 are patentable for reasons similar to claim 1.

Claims 9-11 and 14 are patentable because they depend from claim 1 and because of the additional features they recite.

The examine respectfully disagrees.  Previously cited prior art reference Trevisiol discloses dwell time may be estimated as the delay from the time a user clicks on the ad on the web page being viewed, or the host site, to the time the user returns from the ad landing page to that host site.  Trevisiol discloses that a user may navigate from a host site web page to an ad landing page, remain on the ad landing page for a measured period of time, or dwell time, and then return to the host site web page.  The dwell time measures the effectiveness of the ad landing page.  This limitation reads on the claim limitation a state in which a predetermined period has elapsed without screen transition.  Combining this feature with Kim would improve the system to more accurately assess a user’s efficiency and effectiveness in using a software product to detect difficulty in use of the product to allow the product to be more effectively adapted to the user’s needs and abilities.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        8/17/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177